
Exhibit 10.1

EMPLOYMENT AGREEMENT


This EMPLOYMENT AGREEMENT (this "Agreement") is made effective as of October 18,
2009 (the "Effective Date"), by and between BioCancell Therapeutics Inc., a
Company organized under the laws of the State of Delaware (the "Parent"),
BioCancell Therapeutics Israel, Ltd. a Company organized under the laws of the
State of Israel (the "Company" and together with the Parent, the "Companies")
and Mr. Uri Danon, Identification No. 012658811 (the "Employee") (the Companies
and the Employee shall sometimes be referred to, each as a "Party" and
collectively, as the "Parties").
 


WHEREAS,
the Companies desires to employ the Employee as their Chief Executive Officer
and the Employee desires to serve the Companies in such position, on the terms
and conditions hereinafter set forth.



 
NOW, THEREFORE, based on the representations contained herein and in
consideration of the mutual promises and covenants set forth herein, the Parties
agree as follows:
 


1.  
Employment.

 
1.1.  
Commencing as of the Effective Date, the Companies shall employ the Employee,
who shall begin an integration period towards his assumption of the position of
Chief Executive Officer of the Companies ("CEO"), in parallel to the current CEO
of the Companies. On November 1, 2009, the Employee shall begin serving as the
CEO, reporting directly to the Board of Directors of the Parent (the "Board of
Directors"), until such time as the Board of Directors, at its sole discretion,
determines otherwise and/or appoints another person to such position. Employee's
position with the Companies in accordance herewith shall be regarded as the
"Position". In addition, during the first 3 months commencing on the Effective
Date, the Employee shall be entitled to be employed on an 80% basis and devote
20% of his working time to his former position to ensure swift transition in his
former employer. For the period during which the Employee is actually employed
on an 80% basis, the Salary shall be adjusted accordingly. The Employee shall be
entitled to decide at any time, during the initial three month period to
commence work at the Companies on a 100% basis, in which case his Salary will be
paid accordingly.

 
1.2.  
The Employee's duties and responsibilities shall be those duties and
responsibilities customarily performed by a person in a similar position.

 
1.3.  
Subject to Section 1.1 above, the Employee shall be employed on a full-time
basis. The Employee shall devote his full and undivided attention and full
working time, know-how, energy, talent and experience to the business and
affairs of the Companies and shall use his best efforts and shall devote such
time as necessary for the fulfillment of his duties and responsibilities under
this Agreement.

 
1.4.  
Without derogating from the generality of the above, during the term of this
Agreement the Employee shall not be engaged in any other employment nor engage
actively in any other business activity or render any services, which may hinder
the performance of his obligations hereunder, with or without compensation, for
any other person, firm or company (except as provided for in Section 1.3 of this
Agreement, and the Employee’s position as a director in Atox Bio, Inc.). The
Employee shall not hold any position in any additional company without the Board
of Directors' prior written consent.

 
1.5.  
The Employee shall perform his duties hereunder at the Companies' facilities in
Israel. Employee acknowledges and agrees that the performance of his duties
hereunder may require significant domestic and international travel at the
Companies' request.

 
1.6.  
It is agreed between the Parties that the position that Employee holds within
the Companies is a management position, which demands a special level of loyalty
and accordingly, the Work Hours and Rest Law (1951) shall not apply to
Employee's employment by the Companies and this Agreement. The Employee further
acknowledges and agrees that his duties and responsibilities may entail
irregular work hours and extensive traveling in Israel and abroad, for which he
is adequately rewarded by the compensations provided for in this Agreement. The
Parties confirm that this is a personal services contract, and that the
relationship between the Parties shall not be subject to any general or special
collective employment agreement or any custom or practice of the Companies in
respect of any of its other employees or contractors.

 
1.7.  
The Employee hereby represents and warrants to the Companies, that the execution
and delivery of this Agreement and the fulfillment of the terms hereof will
constitute the valid, binding and enforceable obligations of the Employee and
will not violate, conflict with or constitute a default under or breach of any
agreement and/or undertaking and/or instrument, judgment, order, writ or decree
to which the Employee is a party or by which he is bound, or any provision of
law, rule or regulation applicable to the Employee, and do not require the
consent of any person or entity which has not been obtained prior to the
execution hereof; and in the performance of his obligations hereunder the
Employee will not make use of (i) any confidential or proprietary information
belonging to any third party, or (ii) any information to which the Employee is
restricted from disclosing or using due to contractual undertakings or by law.

 
 
 
2.  
Salary and Employee Benefits.

 
In full consideration for the Employee's employment with the Companies,
commencing as of the Effective Date, the Employee shall be entitled to the
following payments, and benefits:
 
2.1.  
Salary. The Companies shall pay the Employee a gross salary of NIS  42,000 per
month (on a full time basis), as shall be adjusted from time to time in
accordance with the provisions hereof (the "Salary"). All income and other taxes
shall be deducted as required by law. The Employee shall be entitled to receive
cost-of-living adjustments ("Tosefet Yoker") and other adjustments as may be
required by law.

 
The Salary shall be payable monthly in arrears, no later than the tenth (10th)
day of each month. The Employee acknowledges that the Salary to which he is
entitled pursuant to this Agreement constitutes due consideration for him
working overtime and on days of rest.
 
 
2.2.  
Sick Leave. The Employee shall be entitled to fully paid sick leave pursuant to
the Sick Pay Law (1976). The Employee may carry forward any unused sick leave,
not to exceed the maximum prescribed by law, but shall not be entitled to any
payment for unused sick leave.

 
2.3.  
Vacation. The Employee shall be entitled to an annual vacation of twenty (20)
working days. Subject to applicable law, up to two (2) years' equivalent of
vacation days may be accumulated provided that the Employee will take at least
twelve (12) vacation days during the first of the two years and in any event
accumulated vacation days cannot be converted into cash unless the Board of
Directors establishes that the Employee's work load is such that it prevents the
Employee to use his vacation days. Such conversion may be further subject to any
limitations imposed under applicable law.

 
2.4.  
Manager's Insurance. The Companies shall contribute up to an aggregate of 15.83%
of the Salary to an accepted Manager's Insurance Policy or Pension fund  (the
"Policy"), including insurance in the event of loss of capacity for work, of
which (i) 8.33% of the Salary will be on account of severance compensation,
which shall be payable to the Employee upon severance, in accordance with the
provisions of this Agreement; (ii) 5% of the Salary on account of Manager's
Insurance Policy or pension fund payments; and (iii) up to 2.5% of the Salary on
account of disability pension payments. The Companies shall deduct 5% from the
Salary to be paid on behalf of the Employee towards the Policy. The Employee may
extend an existing policy or plan and incorporate it into the Policy, at his
discretion. The Policy will be subject to an automatic transfer of ownership to
Employee and to recive all funds accumulated in the above funds upon termination
of Employee's employment with the Companies, except for such payments accrued
with respect to severance compensation.

 
2.5.  
Annual Recreation Allowance (Dme'i Havra'a). The Employee shall be entitled to
annual recreation allowance according to applicable law.

 
2.6.  
Vocational Studies. The Companies and the Employee shall maintain a "Keren
Hishtalmut" fund for the benefit of the Employee (the "Fund"). The Companies
shall contribute to such Fund an amount equal to 7.5% of the Salary and the
Employee shall contribute to the Fund an amount equal to 2.5% of the Salary. The
Employee hereby instructs the Companies to transfer to the Fund the Employee's
payment and the Companies' contribution from the Salary.

 
2.7.  
Cellular Phone. The Companies shall provide the Employee a cellular phone and
cover its expenses. The Company shall bear any and all taxes applicable to the
Employee in connection with said cellular phone and the use thereof, in
accordance with income tax regulations applicable thereto.

 
2.8.  
Company Car. The Companies shall provide the Employee with a Class 4 company car
of the Employee’s choosing (subject to availability at the leasing company with
the Companies are engaged), leased under an operating leasing agreement (the
"Company Car") and in accordance with the Companies' policy. The Company Car
shall be placed with the Employee for his business and personal use. Employee
shall take good care of the Company Car and ensure that the provisions of the
insurance policy and the Companies' rules relating to the Company Car are
strictly, lawfully and carefully observed.

 
Subject to applicable law, the Companies shall bear all fixed and ongoing
expenses relating to the Company Car and to the use and maintenance thereof,
excluding expenses incurred in connection with violations of law, which shall be
paid solely by Employee. The Companies shall bear any and all taxes applicable
to the Employee in connection with said Company Car and the use thereof, in
accordance with income tax regulations applicable thereto.
 
Upon: (i) the date of termination of the Notice Period (as defined below); or
(ii) the date of actual termination of employment in the event of termination
for Cause, then the Employee shall return the Company Car (together with its
keys and any other equipment supplied and/or installed therein by the Companies
and any documents relating to the Company Car) to the Companies' principal
office. Employee shall have no rights of lien with respect to the Company Car
and/or any of said equipment and documents.
 
2.9.  
Expenses.  The Employee shall be entitled to receive reimbursement of all
business expenses reasonably incurred by him in connection with the performance
of his duties hereunder against presentation of invoices. In addition, the
Companies shall bear reasonable lodging and travel expenses incurred by the
Employee during his travel abroad at the Companies' request.

 
2.10.  
Additional Incentives. The Employee shall be entitled to the following
additional compensation:

 
2.10.1.  
Fund raising: in case of fund raising commencing January 31, 2010 in aggregate
sum of $10,000,000 or more by the Employee (that includes equity, convertible
loans, bonds, but excludes loans from financial institutions and grants under
the auspices of the Ministry of Industry, Trade and Labor, such as Chief
Scientist grants and bi-national funds), the Employee will be entitled for a
one-time compensation of 1% of funds raised (except for funds raised from any
current stockholder in the Companies), but not more than $100,000. Such
compensation will be paid to the Employee by either of: cash, if the fundraising
included at least $5,000,000 in equity, or otherwise in equivalent worth in
stock options of the Parent. In the event that payment shall be in stock options
of the Parent, the determination of the aggregate value of such securities shall
be determined by an independent financial advisor acceptable to the Parties.

 
2.10.2.  
Options.  Employee shall be personally granted an option to purchase 450,000
shares of Common Stock of the Parent pursuant to the Parent's Employee Stock
Option Plan (the "Option"). 80,000 stock options will serve as a signature grant
and will be fully vested on the day of grant, and additional 370,000 stock
options that will vest at a rate of 23,125 stock options at the end of each
calendar quarter from the Effective Date for four years, provided however that:

 
- 80,000 of the options will be accelerated and vest immediately if the last
patient’s induction treatement in the Phase I/IIa ovarian cancer clinical trial
is completed by November 30, 2010.

 
- 80,000 of the options will be accelerated and vest immediately if the last
patient’s induction treatement in the Phase I/IIa pancreatic cancer clinical
trial is completed by November 30, 2010.

 
- 90,000 of the options will be accelerated and vest immediately when a new
Phase II clinical trial is commenced.

 
- 60,000 of the options will be accelerated and vest immediately when a
strategic collaboration is achieved, with a down payment of at least $5 million.

 
- 60,000 of the options will be accelerated and vest immediately when treatment
is commenced in a clinical trial of the Company, of a product - candidate other
than BC-819.

 
Accelerated options, where applicable, will vest in lieu of options otherwise
scheduled to vest at the end of the overall vesting period. The exercise price
will be the average closing price of the Parent’s shares on the Tel Aviv Stock
Exchange during the 22 trading days prior to the Effective Date. The option
exercise period will be 10 years from date of grant of the Option. The Option
shall be granted pursuant to the terms and conditions of the Parent's 2007
Employee Stock Option Plan and an option agreement to be executed between the
Parties.
 
2.11.  
The Employee will be entitled that the Salary and other payments and benefits to
which the Employee is entitled hereunder shall be reviewed annually by the Board
of Directors during the term of this Agreement. Nothing in this Section 2.11
shall be deemed as conferring upon the Employee any right for improving the
terms of his employment hereunder.

 
3.  
Proprietary Rights

 
3.1.  
The Employee agrees and declares that any and all products, improvements,
derivations, materials, processes, techniques, know-how and/or proceeds and any
and all inventions, ideas, discoveries, concepts, works of authorship, designs,
data results or initiatives conceived, conducted, developed, reduced to
practice, compiled, created, written, authored, made and/or produced by the
Employee, alone or jointly with others, pursuant to, in connection with,
resulting or arising from this Agreement and/or his employment with the
Companies, or using equipment, supplies, facilities or trade secrets of the
Companies, whether within the scope of his employment with the Companies or
otherwise and whether during the term of this Agreement, prior thereto or
thereafter, directly or indirectly related to the field of business of the
Companies as currently conducted and/or proposed to be conducted (the
"Inventions"), and any and all right, title and interest in and to the
Inventions, including without limitation, all patents, copyrights, trademarks,
trade names, moral rights and other intellectual, industrial and/or proprietary
rights and applications, extensions and renewals thereof (together with the
Inventions, the "Proprietary Rights"), shall be the sole and exclusive property
of the Companies, its successors and assigns (for the purpose of this Section 3,
collectively, the "Companies"), and that the Employee will not have any rights
or title whatsoever thereto. All works authored by the Employee pursuant to this
Agreement, including, without limitation, the Inventions, shall be deemed "works
made for hire".

 
3.2.  
If and to the extent the Companies' sole and exclusive ownership of the
Proprietary Rights, in whole or in part, is not recognizable for any reason
whatsoever, the Employee hereby irrevocably transfers and assigns to the
Companies, solely and exclusively, all his rights, title and interest now and
hereafter acquired in and to all Proprietary Rights (without any payments,
liabilities or restrictions to any person or third party) in any and all media
now known or hereafter devised, and all claims and causes of action of any kind
with respect to any of the foregoing, throughout the world in perpetuity, and,
when not otherwise assignable herein, agrees and undertakes to assign in the
future to the Companies all right, title and interest in and to any and all such
Proprietary Rights (and all proprietary rights with respect thereto) and further
undertakes to execute all necessary documentation and take all further action as
may be required in order to perform such assignment, at the Companies' expense.

 
3.3.  
In the event that pursuant to any applicable law the Employee retains any rights
in and to the Proprietary Rights that cannot be assigned to the Companies, the
Employee hereby unconditionally and irrevocably waives the enforcement of all
such rights, and all claims and causes of action of any kind with respect to any
of the foregoing and agrees, at the request and expense of the Companies, to
consent to and join in any action to enforce such rights and to procure a waiver
of such rights from the holders of such rights, if any.

 
3.4.  
In the event that the Employee retains any rights in and to Proprietary Rights
that cannot be assigned to the Companies and cannot be waived, the Employee
hereby grants the Companies an exclusive, perpetual, worldwide, royalty-free
license to exploit, use, develop, perform, modify, change, reproduce, publish
and distribute, with the right to sublicense and assign such rights, and all
claims and causes of action of any kind with respect to any of the foregoing, in
and to the Proprietary Rights, in any way the Companies sees fit and for any
purpose whatsoever. Without derogating from the above, the Employee hereby
forever waives and agrees never to assert any and all rights of paternity or
integrity, any right to claim authorship of any Invention, to object to any
distortion, mutilation or other modification of, or other derogatory action in
relation to any Invention, whether or not such would be prejudicial to his honor
or reputation, and any similar right, existing under judicial or statutory law
of any country in the world, or under any treaty, even after termination of his
work on behalf of the Companies.

 
3.5.  
Without derogating from the above, any and all material (including, without
limitation, software, designs, documentation, memoranda, notes, reports,
manuals, patterns, programs, specifications, prototypes, formulas, drawings,
records, data or other technical or proprietary information), and any copies or
abstracts thereof, whether or not of a secret or confidential nature, furnished
to the Employee by the Companies or conceived, conducted, developed, reduced to
practice, compiled, created, written, authored, made and/or produced by the
Employee, alone or jointly with others, pursuant to, in connection with,
resulting or arising from this Agreement and/or his employment with the
Companies, or using equipment, supplies, facilities or trade secrets of the
Companies, whether within the scope of his employment with the Companies or
otherwise and whether during the term of this Agreement, prior thereto or
thereafter, directly or indirectly related to the field of business of the
Companies as currently conducted and/or proposed to be conducted, is and shall
remain the sole and exclusive property of the Companies. Such property while in
the Employee's custody or control shall be maintained in good condition at the
Employee's expense.

 
3.6.  
The Employee will promptly disclose to the Companies fully and in writing all
Inventions, if any.

 
3.7.  
The Employee hereby agrees and undertakes to provide the Companies or any person
designated by the Companies all such information, to execute all necessary
documentation and to take all further action as may be required to perfect the
rights referred to herein, including, without limitation, any assignment of
rights to the Companies or the obtaining or enforcing any intellectual property
rights, if applicable, in any and all countries at the Companies' expense.
Without derogating from any of the Employee's obligations hereunder, the
Employee hereby appoints any officer of the Companies as its duly authorized
agent to execute, file, prosecute and protect the same before any government
agency, court or authority at the Companies' expense.

 
3.8.  
The Employee's undertakings in this Section 3 shall remain in full force and
effect after termination or expiration of this Agreement for any reason
whatsoever or any renewal thereof.



 
4.  
Non-Competition

 
4.1.  
The Employee agrees and undertakes that he will not, without the express written
consent of the Company, during the period of his employment with the Companies,
and for a period of one (1) year thereafter, compete or assist others to
compete, whether directly or indirectly, with the business of the Companies, as
currently conducted and/or as proposed to be conducted at the time of
termination of employment.

 
4.2.  
The Employee further agrees and undertakes that during the period of his
employment with the Companies and for a period of one (1) year thereafter, he
will neither solicit for employment or any other engagement nor employ or
otherwise engage any person employed by the Companies on the date of such
termination or during the preceding twelve (12) months, personally or in any
business in which he is an officer or director, for any purpose or in any place.

 
4.3.  
If any one or more of the terms contained in this Section 4 shall, for any
reason, be held to be excessively broad with regard to time, geographic scope or
activity, such term shall be construed in a manner to enable it to be enforced
to the extent compatible with applicable law.



 
5.  
Confidentiality

 
5.1.  
The Employee represents and warrants that he will keep the terms and conditions
of this Agreement strictly confidential and will not disclose it or provide a
copy of this Agreement or any part thereof to any third person unless and to the
extent required by applicable law.

 
5.2.  
Any and all information and data of a proprietary or confidential nature
concerning the business or financial activities of the Companies or its
technology, or products (whether current or future), whether in oral, written,
graphic, machine-readable form, or in any other form, including, without
limitation, proprietary, business, financial, technical, development, product,
marketing, sales, price, operating, performance, cost, know-how and process
information, trade secrets, patents, patent applications, copyrights, ideas and
inventions (whether patentable or not), and all record bearing media containing
or disclosing such information and techniques, disclosed to or otherwise
acquired by the Employee in connection with this Agreement and/or his employment
with the Companies and any and all Proprietary Rights (collectively,
"Confidential Information") is and shall remain the sole and exclusive property
of the Companies.

 
5.3.  
During the term of this Agreement and thereafter, the Employee (i) will keep the
Confidential Information strictly confidential and will not disclose it, or any
part thereof, provide any documentation with respect thereto, or any part
thereof, directly or indirectly, to any third party, without the prior written
consent of the Companies or unless and to the extent required by applicable law;
and (ii) the Employee will not use any Confidential Information or anything
relating to it without the prior written consent of the Companies, except and to
the extent as may be necessary in the ordinary course of performing his duties
and obligations hereunder and in the best interests of the Companies.
Notwithstanding the foregoing, the Employee shall not be obligated to maintain
the confidentiality of the Confidential Information which: (i) is or becomes a
matter of public knowledge through no fault of the Employee; (ii) is authorized,
in writing, by the Companies for release; (iii) was lawfully in the Employee's
possession before receipt from the Companies, as evidenced by the Employee
through written documentation; (iv) is lawfully received by the Employee from a
third party without a duty of confidentiality; or (v) reflects information and
data generally known within the industries or trades in which the Companies
transacts business.

 
5.4.  
At all times, both during the term of this Agreement and thereafter, the
Employee will keep in trust all Confidential Information. In the event of the
expiration or other termination of this Agreement for any reason, or upon the
Companies' earlier request, the Employee will promptly deliver to the Companies
all materials referred to herein and the Employee shall not retain or take any
materials, or any reproduction thereof containing or pertaining to Confidential
Information.

 
5.5.  
The Employee recognizes that the Companies received and will receive
confidential or proprietary information from third parties, subject to a duty on
the Companies' part to maintain the confidentiality of such information and to
use it only for certain limited purposes. At all times, both during his
employment and after its termination, the Employee undertakes to keep any and
all such information in strict confidence and trust, and he will not use or
disclose any of such information without the prior written consent of the
Companies, except as may be necessary to perform his duties hereunder and
consistent with the Companies' agreement with such third party. Upon termination
of his employment with the Companies, Employee shall act with respect to such
information as set forth in Section 5.4.

 
6.  
Term and Termination.

 
6.1.  
This Agreement shall be in effect commencing as of the Effective Date and shall
continue in full force and effect for an undefined period, unless and until
terminated as hereinafter provided.

 
6.2.  
This Agreement may be terminated by either Party by ninety (90) days prior
written notice to the other Party. Any such prior notice period shall be
referred to as the "Notice Period", as applicable. At any time during the Notice
Period, the Companies may elect to terminate this Agreement and the relationship
with the Employee immediately, provided, that Employee shall be entitled to all
payments and other benefits due to him hereunder as he would have been entitled
to receive for the remaining period of the Notice Period, including use of the
Company Car until the end of the Notice Period.

 
6.3.  
Notwithstanding anything to the contrary herein, the Companies may terminate
this Agreement at any time, effective immediately, without need for prior
written notice, and without derogating from any other remedy to which the
Companies may be entitled, for Cause. For the purposes of this Agreement, the
term "Cause" shall mean, but shall not be limited to: (i) a material breach by
Employee of any term of this Agreement; (ii) any breach by Employee of his
fiduciary duties to the Companies, including, without limitation, any material
conflict of interest for the promotion of Employee's benefit; (iii) Employee's
fraud, felonious conduct or dishonesty; (iv) Employee's embezzlement of funds of
the Companies; (v) any conduct by Employee which is materially injurious to the
Companies, monetary or otherwise; (vi) Employee's conviction of any felony;
(vii) Employee's misconduct, gross negligence or willful misconduct in
performance of his duties and/or responsibilities hereunder; or (viii)
Employee's refusal to perform his duties and/or responsibilities hereunder for
any reason other than illness or incapacity, or Employee's disregard or
insubordination of any lawful resolution and/or instruction of the Board of
Directors or executive management of the Companies with respect to Employee's
duties and/or responsibilities towards the Companies.

 
6.4.  
The Employee shall cooperate with the Companies and use his best efforts to
assist the integration into the Companies' organization of the person or persons
who will assume the Employee's responsibilities. At the option of the Companies,
the Employee shall, during such period, either continue with his duties or
remain absent from the premises of the Companies, subject to applicable law.

 
6.5.  
Upon termination of Employee's employment with the Companies hereunder, for any
reason whatsoever, the Companies shall have no further obligation or liability
towards the Employee in connection with his employment as aforesaid, other than
payment of the Salary earned pursuant to the terms of this Agreement prior to
the date of termination in accordance with Section 2 above and the social
benefits. Any outstanding payment due by the Employee to the Companies in
connection with his employment by the Companies shall be repaid by the Employee
no later than one (1) month following termination of his employment.
Notwithstanding, the Companies may offset any such outstanding amounts due to it
against any payment due by the Companies to the employee, subject to applicable
law.

 
6.6.  
The provisions of Sections 3, 4 and 5 shall survive the termination or
expiration of this Agreement for any reason whatsoever or any renewal thereof.

 
7.  
Notices.

 
7.1.  
Any and all notices and communications in connection with this Agreement shall
be in writing, addressed to the parties as follows:

 
If to the Companies:
BioCancell Therapeutics Inc.
8 Hartom St. Har Hotzvim, Jerusalem
If to the Employee:
 
Uri Danon
Mavo Ganigar 8, Tel Aviv, 69359, Israel
 

 
7.2.  
All notices shall be given by registered mail (postage prepaid), by facsimile or
email, or otherwise delivered by hand or by messenger to the Parties' respective
addresses as above or such other address as may be designated by notice. Any
notice sent in accordance with this Section 7 shall be deemed received: (i) if
sent by facsimile or email, upon transmission and electronic confirmation of
receipt or (if transmitted and received on a non-business day) on the first
business day following transmission and electronic confirmation of receipt, (ii)
if sent by registered mail, upon 3 (three) days of mailing, and (iii) if sent by
messenger, upon delivery.

 
 
8.  
Miscellaneous.

 
8.1.  
Headings; Interpretation. Section headings contained herein are for reference
and convenience purposes only and shall not in any way be used for the
interpretation of this Agreement.

 
8.2.  
Entire Agreement. This Agreement constitutes the entire agreement between the
Parties with respect to the subject matters hereof and supersedes all prior
agreements, understandings and arrangements, oral or written, between the
Parties with respect to the subject matters hereof.

 
8.3.  
Amendment; Waiver. No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
and signed by the Employee and the Companies. No waiver by either Party at any
time to act with respect to any breach or default by the other Party of, or
compliance with, any condition or provision of this Agreement to be performed by
such other Party shall be deemed a waiver of similar or dissimilar provisions or
conditions at the same or at any prior or subsequent time.

 
8.4.  
Governing Law; Jurisdiction. This Agreement shall be governed by and construed
and enforced in accordance with the laws of the State of Israel, without giving
effect to the rules with respect to conflicts-of-law. Any dispute arising out
of, or relating to this Agreement, its interpretation or performance hereunder
shall be resolved exclusively by the competent court of the Tel Aviv-Jaffa
district, and each of the Parties hereby submits exclusively and irrevocably to
the jurisdiction of such court.

 
8.5.  
Severability. The provisions of this Agreement shall be deemed severable and the
invalidity or unenforceability of any provision shall not affect the validity or
enforceability of the other provisions hereof. If any part of this Agreement is
determined to be invalid, illegal or unenforceable, such determined shall not
affect the validity, legality or enforceability of any other part of this
Agreement; and the remaining parts shall be enforced as if such invalid,
illegal, or unenforceable part were not contained herein, provided, however,
that in such event this Agreement shall be interpreted so as to give effect, to
the greatest extent consistent with and permitted by applicable law, to the
meaning and intention of the excluded provision as determined by such court of
competent jurisdiction.

 
8.6.  
Successors and Assign; Assignment. This Agreement shall be binding upon and
shall inure to the benefit of the Companies, its successors and assigns. Neither
this Agreement or any of the Employee's rights, privileges, or obligations set
forth in, arising under, or created by this Agreement may be assigned or
transferred by the Employee without the prior consent in writing of the
Companies, except by will or by the laws of descent and distribution

 
IN WITNESS WHEREOF, the parties hereto have executed this Employment Agreement
as of the date first above-mentioned.
 
BIOCANCELL THERAPEUTICS INC.
 
URI DANON
 /s/ Avi Barak
By: Avi Barak
/s/ Avraham Hochberg
Avraham Hochberg
    /s/ Uri Danon
Title: Chief Executive Officer
Chairman of the Board of Directors
   

 


 
BIOCANCELL THERAPEUTICS ISRAEL LTD.
   /s/ Avi Barak
By: Avi Barak
/s/ Avraham Hochberg
Avraham Hochberg
 
Title: Chief Executive Officer
Chairman of the Board of Directors
 

 


 

 
 

--------------------------------------------------------------------------------

 
